Citation Nr: 0329153	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1972 to June 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Togus, Maine Medical and Regional Office Center (RO), which 
assigned an initial evaluation of 10 percent for tinnitus, 
effective July 1, 1996, after finding that an April 1997 
rating was clearly and unmistakably erroneous in failing to 
assign separate initial evaluations for hearing loss and 
tinnitus.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record does not reflect that the RO has complied with the 
notification requirements of the VCAA or the implementing 
regulations.  In addition, after the case was forwarded to 
the Board, Diagnostic Code 6260, which provides the criteria 
for evaluating tinnitus, was revised to clarify that tinnitus 
will be assigned only a single 10-percent evaluation whether 
the sound is perceived in one ear, both ears, or somewhere in 
the head.  See 68 Fed. Reg. 25822 and 38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2) (2003)).  The veteran and his 
representative have not had an opportunity to present 
argument in response to this clarification.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  Since the 
veteran is currently receiving the 
maximum schedular evaluation possible for 
tinnitus, this letter should inform the 
veteran of the evidence and information 
necessary to substantiate the claim for a 
higher initial evaluation on an extra-
schedular basis, the evidence and 
information that the veteran should 
submit and the assistance that the RO 
will provide to obtain evidence on the 
veteran's behalf.  The RO should also 
inform the veteran that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If it is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The RO should then undertake any 
other development it determines to be 
required.   

4.  Then, the RO should readjudicate the 
issue on appeal.  Since the veteran is 
currently receiving the maximum schedular 
evaluation for tinnitus, the RO should 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2003).  Should it 
determine that submission under § 
3.321(b)(1) is unwarranted, the reasons 
for this decision should be set forth in 
detail.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case which 
includes the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003).  It 
should afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



